Case 2:18-cv-00560-SPC-MRM Document 22 Filed 11/07/18 Page 1 of 3 PageID 109



                             UNITED STATES DISTRICT COURT

                                  FORT MYERS DIVISION

                             CASE NO.: 2:18-cv-00560-SPC-MRM

 BRYAN E. GLYNN,

                Plaintiff,

 v.

 CIGAR ROOM CLUBHOUSE LLC D/B/A
 SMOKIN BULL CIGAR ROOM AND
 PROPRINT OF NAPLES, INC. DBA THE
 PRINT SHOP,

                Defendants.


 UNOPPOSED MOTION TO CONTINUE PRELIMINARY PRETRIAL CONFERENCE
         AND EXTEND CASE MANAGEMENT REPORT DEADLINE

       Plaintiff BRYAN E. GLYNN, by and through his undersigned counsel, and hereby files

this Unopposed Motion to Continue Preliminary Pretrial Conference and Extend Case

Management Report Deadlines, and in support thereof, states as follows:

       1.      Not all Defendants have appeared in this matter.

       2.      On October 16, 2018, Plaintiff filed the Amended Complaint in this case, and

added an additional Defendant, Proprint of Naples, Inc. (“Proprint”). [DE 16].

       3.      On October 24, 2018, Proprint was served, and a response to the Amended

Complaint is due on November 14, 2018. [DE 19].

       4.      Prior to the filing of the Amended Complaint, the Court entered a Notice of

Hearing for a Preliminary Pretrial Conference to take place on November 13, 2018 at 11:00 AM

before Judge McCoy in Fort Myers, Florida. The Notice also required the Parties to file a joint

Case Management Report no later than November 5, 2018. [DE 13].


                  SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                       4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 2:18-cv-00560-SPC-MRM Document 22 Filed 11/07/18 Page 2 of 3 PageID 110



        5.      Proprint’s response to the Amended Complaint is not due until November 14,

2018, after the scheduled Pretrial Scheduling Conference on November 13, 2018, and the

undersigned counsel is unsure if Proprint will have counsel appear at such hearing.

        6.      Proprint is a Florida corporation, and has not had an attorney enter an appearance

on its behalf as of this date.

        7.      As a corporation, Proprint cannot appear before the Court pro se. See Rowland v.

California Men’s Colony, 506 U.S. 194 (1993).

        8.      Thus, to this date, the Plaintiff and all Defendants have been unable to confer

regarding the Case Management Report and were unable to file one by the November 5, 2018

deadline set by the Court. The Court then Ordered the Parties to file a Case Management Report

by November 9, 2018 at 12 PM. [DE 21].

        9.      It would be in the best interests of the Parties and the Court to preserve their

respective resources and continue the Conference for a date after all Parties have appeared in this

matter and have responded to the Amended Complaint and extend the deadline to file a Case

Management Report accordingly by thirty (30) days to allow for all Parties to participate.

        10.     This Motion is not made for purposes of delay and the relief sought will not

prejudice any party in this matter.

        11.     Counsel for the Plaintiff has conferred with counsel for Cigar Room Clubhouse

LLC, and the Parties agree to the relief sought in this Motion.

        WHEREFORE, Plaintiff, Bryan E. Glynn, respectfully requests a thirty-day (30)

extension of time to file the Case Management Report, to continue the Preliminary Pretrial

Hearing to a date after all Defendants respond to the Amended Complaint and file a Case

Management Report, and for all other relief the Court deems necessary.


                                                  2
                   SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                        4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
Case 2:18-cv-00560-SPC-MRM Document 22 Filed 11/07/18 Page 3 of 3 PageID 111



Dated: November 7, 2018                    Respectfully submitted,


                                           /s/ Alexander C. Cohen
                                           JOEL B. ROTHMAN
                                           Florida Bar Number 98220
                                           joel.rothman@sriplaw.com
                                           ALEXANDER C. COHEN
                                           Florida Bar Number 1002715
                                           alex.cohen@sriplaw.com

                                           SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY
                                           LAW GROUP, PLLC
                                           4651 North Federal Highway
                                           Boca Raton, FL 33431
                                           561.404.4350 – Telephone
                                           561.404.4353 – Facsimile

                                           Counsel for Plaintiff Bryan E. Glynn

                               CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on November 7, 2018, a true and correct copy
of the foregoing document was served by electronic mail by the Court’s CM/ECF System to all
parties listed below on the Service List.

                                           /s/ Alexander C. Cohen
                                           ALEXANDER C. COHEN


                                       SERVICE LIST

 Mr. Harris B. Katz
 Goede, Adamczyk, DeBoest & Cross, PLLC
 4800 North Federal Highway
 Suite 307D
 Boca Raton, FL 33431
 hkatz@gadclaw.com
 Attorney for Cigar Room Clubhouse LLC
 d/b/a Smokin Bull Cigar Room




                                              3
                 SCHNEIDER ROTHMAN INTELLECTUAL PROPERTY LAW GROUP, PLLC
                      4651 NORTH FEDERAL HIGHWAY, BOCA RATON, FL 33431
